DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant has amended claims 1-9, 11, 13, 14, 16, 17, 20-23, 25-32, 35 and 36; canceled claim 24; and added new claims 37-43 in the amendment filed on 5/9/2022. Claims 1-23 and 25-43 are currently pending in the present application.

Information Disclosure Statement
As required by M.P.E.P. 609, the Applicant's submission of the Information Disclosure Statement dated 5/24/2022 is acknowledged by the Examiner and the cited references have been considered in the examination of the claims now pending.

Drawings
The drawings were received on 5/9/2022. These drawings are acceptable and entered.

Specification
The amendment of specification was received on 5/9/2022. The amended specification is acceptable and entered.

Response to Arguments
Applicant’s arguments filed on 5/9/2022 with respect to the claims 1-23 and 25-43 have been fully considered and are persuasive. The rejections of the claims in the last office action have been withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In claims: Please, replace the claim 31 with the amended claim 31 as below:
	
	31. (currently amended) The method of claim 23[[24]] further comprising:
	the narrative generation artificial intelligence platform (1) deriving information from logic that the narrative generation artificial intelligence platform uses to generate natural language and (2) providing the derived information to the natural language conversational interface; and
	the natural language conversational interface defining a language pattern for identifying a pattern in natural language input to the natural language conversational interface based on the provided information.

Allowable Subject Matter
Claims 1-23 and 25-43 are allowed. (Renumber as 1-42).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
This communication warrants no Examiner's reason for allowance, as Applicant's reply makes evident the reason for allowance, satisfying the record as whole as required by rule 37 CFR 1.104 (e). In this case, the substances of Applicant's Remarks filed on May 9, 2022 (i.e., pages 16-18) with respect to the claim limitations point out and make clear the reason claims are patentable over the prior arts of record such as Birnbaum et al. (US No. 8,355,903 B1) and Herbst et al. (US No. 2009/0119584 A1). Thus, the reason for allowance is probably evident from the record and no statement for Examiner's reason for allowance is necessary (see MPEP 13202.14)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bai D. Vu whose telephone number is (571) 270-1751. The examiner can normally be reached 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAI D VU/Primary Examiner, Art Unit 2165                                                                                                                                                                                                        6/3/2022